HILL, Judge.
We first note that this case is before us upon the granting of Southern Fire & Casualty Company’s motion for summary judgment. Summary judgment is proper where “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” G.S. 1A-1, Rule 56(c). In ruling on a motion for summary judgment, the trial judge does not decide issues of fact but merely determines whether a genuine issue of fact exists. Vassey v. Burch, 301 N.C. 68, 269 S.E. 2d 137 (1980); Singleton v. Stewart, 280 N.C. 460, 186 S.E. 2d 400 (1972).
An examination of the policy in the present case reveals the following provision:
The company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of . . . property damage to which this insurance applies, caused by an occurrence and arising out of garage operations, including only the automobile hazard for which insurance is afforded as indicated in the schedule ....
The briefs of both parties argue, and Southern Fire & Casualty Company’s brief concedes, that Shew was an insured under the policy. Southern Fire & Casualty Company simply denies liability under the policy, contending that Shew was not legally obligated to pay Iredell County, but rather volunteered to pay under the conditions of the probation judgment to avoid imprisonment. We conclude the argument of Southern Fire & Casualty Company is misplaced.
In their verified complaint, plaintiffs allege, among other things, as follows:
*6404. On the 7th day of May, 1978, at approximately 12:25 A.M., the plaintiff, Johnny Calvin Shew, was operating a 1978 Dodge automobile, which automobile was owned by and registered to Junior Brotherton, with whom the plaintiff, Johnny Calvin Shew, resided and was a member of his household and was operating said vehicle on the Jennings Road in Iredell County, State of North Carolina. The plaintiff, Johnny Calvin Shew, was attempting to evade officers of the Sheriff’s Department of Iredell County and also the officers of the City Police Department of the City of Statesville, North Carolina, and was driving the said Dodge vehicle at a high and unlawful rate of speed and entered a plea of guilty to speeding in excess of 130 m.p.h. and he struck a vehicle owned by the County of Iredell while in said chase and the plaintiff, Johnny Calvin Shew, also entered a plea of guilty to assault with said vehicle, that is, said Dodge vehicle which he was driving.
5. The said Dodge vehicle, which is owned by and registered to Junior Brotherton, was insured by a policy of liability insurance issued by the defendant, Southern Fire and Casualty Company, insuring the plaintiffs as insureds, and the plaintiff, Johnny Calvin Shew, and the plaintiff, Junior Brotherton, were covered under said policy of insurance, which provided that each was an insured, the plaintiff, Johnny Calvin Shew, being insured because he was a member of the household of Junior Brotherton and was driving said vehicle as the agent and servant of the said Junior Brotherton under the family-purpose doctrine, the plaintiff, Johnny Calvin Shew, being a member of the household of Junior Brotherton, and the said vehicle was furnished to the said Johnny Calvin Shew as a mutual convenience of the members of the family of Junior Brotherton and his household, the said Junior Brotherton being the stepfather of the said Johnny Calvin Shew.
6. The said Johnny Calvin Shew entered a plea of guilty to various charges growing out of the chase by the officers of he and the vehicle he was driving, namely driving in excess of 130 m.p.h. and attempting to evade an officer and assault with a deadly weapon, namely an automobile, the said assault occurring when the plaintiff, Johnny Calvin Shew, *641drove the Dodge vehicle into the Sheriff’s Department vehicle.
7. As a part of the criminal judgment against the said Johnny Calvin Shew, he was ordered to pay the sum of $275.00 per month into the office of the Clerk of Superior Court of Iredell County for damages to the vehicle that he struck with his Dodge vehicle, which was the assault on the officer with his Dodge automobile, until he has paid the sum of $5,748.00, being the damage owing and due to the Iredell County Sheriff’s Department.
8. The plaintiffs have made demand upon the defendant, Southern Fire and Casualty Company, to pay the damages to the Iredell County Sheriff’s Department by reason of the plaintiffs being insureds of the defendant, Southern Fire and Casualty Company, under the terms of said policy of liability insurance but the defendant, Southern Fire and Casualty Company has wilfully failed to pay said damages.
In the answer filed by Southern Fire & Casualty Company, it admits paragraphs 4, 6 and 7. As to paragraph 5, Southern Fire & Casualty Company denies coverage but admits the remainder of the paragraph. As to paragraph 8, it admits demand upon it for payment of damages, but denies the remainder of the paragraph.
In his deposition taken 15 May 1981, Shew established substantially the allegations alleged in the complaint, and reviewed the proceedings at the trial of his criminal case. In addition, he testified that he borrowed money and paid the entire debt to Iredell County. Appended to the motion for summary judgment was an affidavit of the finance officer of Iredell County which verified that the debt had been paid in full. Also by affidavit, a vice-president of Southern Fire & Casualty Company identified a copy of the insurance policy. The trial judge concluded that all parties were in agreement as to the facts and circumstances, and that the case was appropriate for summary judgment, which he granted for Southern Fire & Casualty Company.
We conclude that the trial judge erred. A careful reading of the record reveals that the action is between Brotherton, owner *642of the automobile, and Shew, who was covered under the policy, as plaintiffs, and Southern Fire & Casualty Company as defendant, for restitution paid by plaintiffs for damages suffered by Iredell County when Shew droved the automobile into the vehicle owned by Iredell County. We note that this is not a suit brought by plaintiffs for recovery of damages to their vehicle, but is for restitution to plaintiffs under a policy of public liability. The other allegations concerning Shew’s criminal trial and judgment are immaterial to our decision.
Without question, had Iredell County chosen to sue Shew and Brotherton using the substance of the paragraphs quoted above, among other necessary matters, Southern Fire & Casualty Company would have assumed its responsibility to defend the suit and would have paid any judgment rendered against Shew and Brotherton. Here, plaintiffs simply elected to pay damages to Iredell County when Southern Fire & Casualty Company elected not to do so and to sue for reimbursement. For practical purposes, plaintiffs stand in the shoes of Iredell County prior to recovery of the damages with the same rights and subject to the same defenses. Under these circumstances, the purpose of liability insurance, to protect those damaged by the negligent operation of an automobile, is fulfilled by allowing coverage under the policy. See Harrelson v. State Farm Mutual Automobile Insurance Co., 272 N.C. 603, 158 S.E. 2d 812 (1968); see also G.S. 20-309 to -319.
There are questions of fact as to the amount of damages to be recovered, if any. The trial judge erred in granting the motion for summary judgment.
Reversed.
Judge Hedrick concurs in result only.
Judge BECTON dissents.